                  1
                  2
                  3                                                       JS-6
                  4
                  5
                  6
                  7
                  8
                  9
                10                    UNITED STATES DISTRICT COURT
                11                   CENTRAL DISTRICT OF CALIFORNIA
                12      NGOC PHAM and KEN PHAM,              CASE NO.: 5:18-cv-02599-JVS-SP
                13
                                       Plaintiffs,
                14                                           ORDER DISMISSING ACTION
                        vs.                                  WITH PREJUDICE
                15
                                                             [Joint Stipulation to Dismiss Action With
                16      NATIONWIDE INSURANCE                 Prejudice Filed Concurrently Herewith]
                17      COMPANY OF AMERICA; and DOES
                        1 through 10, inclusive,
                18
                19                   Defendant.
                20
                21
                22
                23
                24
                25
                26
                27
                28
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                      1
     Suite 260
 Irvine, CA 92614                     ORDER DISMISSING ACTION WITH PREJUDICE
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that, pursuant
                  2     to the confidential settlement agreement reached in this action, the above-referenced
                  3     action filed by Plaintiffs Ngoc Pham and Ken Pham against Defendant Nationwide
                  4     Insurance Company of America, is hereby dismissed in its entirety with prejudice.
                  5     Each party shall bear its own costs and fees.
                  6           IT IS SO ORDERED.
                  7
                  8     Dated: July 2, 2019
                  9
                10
                                                                        _________________________

                11
                12
                                                                   Honorable James Selna
                                                               UNITED STATES DISTRICT JUDGE
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                2
     Suite 260
 Irvine, CA 92614                             ORDER DISMISSING ACTION WITH PREJUDICE
 Tel: (714) 513-1122
 Fax: (714) 242-9529
